DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.        Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A portable communication device comprising: a display including a display area and a connecting area extending from one side of the display area; a back panel disposed on a rear surface of the display, the back panel including an opening formed therein; a flexible printed circuit board (FPCB) connected with the connecting area; and a biometric sensor electrically coupled with the FPCB, wherein the connecting area is housed and bent within the portable communication device such that the biometric sensor is placed under the opening” as recited claim 1, “A portable communication device comprising: a display; a back panel disposed on a rear surface of the display, the back panel including an opening formed therein; a flexible printed circuit board (FPCB) in contact with a side of the display, the FPCB including a planar area and a bent area; and a biometric sensor electrically coupled with the planar area of the FPCB, wherein the bent area of first area; a display driver integrated circuit disposed in the second area of the flexible member; a back panel disposed on a rear surface of the display panel, the back panel including an opening formed therein; a flexible printed circuit board (FPCB) connected with the second area; and a biometric sensor electrically coupled with the FPCB; wherein the flexible member is bent such that the biometric sensor is placed under the opening, wherein the second area of the flexible member includes polyimide (PI), and wherein the plurality of pixels are not formed in the connecting area.” as recited claim 18.
            Claims 2-14, 16-17 and 19-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 15 and 18.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848